Office Action

Multiple Embodiments – Restriction Held in Abeyance
This application contains the following embodiments:

Embodiment 1 - Figs. 1-1-1.7 
Embodiment 2 - Figs. 2.1-2.7

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The determination of whether the two embodiments are patentably distinct or indistinct from one another, and therefore if a restriction requirement is necessary, is held in abeyance pending resolution of the following rejection under 35 USC 112(b) due to the indefiniteness of the claim.


Objection

Specification – Figure Descriptions
The specification is objectionable because it does not include descriptions of the reproduction figures; see Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to include brief descriptions of each figure of the reproductions. Examples of acceptable brief descriptions are as follows: “1.1: front view”; or “Fig. 1.1 is a front view of the pliers tool.”


Rejection

35 USC 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include coloring in Figures 1.1-1.7 that is not described in the specification, and the scope of the claimed design cannot be determined.  

If the coloring identifies matter for which protection is not sought, this rejection may be overcome by inserting a statement into the specification immediately preceding the claim that identifies the color and what it represents (e.g. unclaimed portions of the article, environment) provided such statement does not introduce new matter (see 35 U.S.C. 132).

If the coloring is a part of the claimed design of Embodiment 1, this rejection may be overcome by clarifying on the record that the coloring shown in Embodiment 1 forms a part of the claimed design. This may be done in the written response to this action. No amendments to the specification are required; however, applicant may amend the specification to include a brief description that identifies that the design of Embodiment 1 includes color if they so choose.

If the coloring shown in Embodiment 1 does not identify matter for which protection is not sought, and if applicant does not wish to include color as part of the claim, then this rejection may be overcome by canceling Embodiment 1 (Figs. 1.1-1.7). Figs. 2.1-2.7 should not then be renumbered as Figs. 1.1-1.7.

______________________________________________________________________________


The claim stands rejected under 35 USC 112(b).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The examiner is prohibited from initiating or returning international telephone calls. If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview: deanna.pratt@uspto.gov. The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.



Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911